MEMORANDUM OPINION
PER CURIAM.
Plaintiffs Ronald Sipes and Robert Ash-worth appeal from the summary judgment order of the district court, awarding judgment to defendant Kinetra, LLC, on plaintiffs’ breach of contract claims arising out of their employment with defendant.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because we conclude that the reasoning which supports award of judgment to defendant has been correctly articulated by the district court, issuance of a detailed written opinion by this Court would be duplicative and serve no useful purpose.1
Accordingly, the judgment of the district court is, upon the reasoning employed in its opinion and order dated April 4, 2001, AFFIRMED.

. One point only bears further explanation. To the extent plaintiffs argue the district court erred by failing to consider extrinsic evidence in its evaluation of the definiteness of the asserted contractual promises, the arguments are deemed waived due to plaintiffs’ failure to first present them to the district court. See Chao v. Hall Holding Co., Inc., 285 F.3d 415, 427 (6th Cir.2002).